ITEMID: 001-23769
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: GECSE and HERMAN v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mrs Mária Gecse and Mr Péter Hermán are Hungarian nationals who were born in 1954 and 1951, respectively, and live in Budapest. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 23 September 1996 the applicants allegedly broke into the house of the first applicant's husband and, using violence, forced him to sign documents agreeing to the dissolution of their marriage.
On 24, 25 and 26 September 1996 the applicants were interrogated.
In December 1996 the Miskolc Public Prosecutor's Office preferred a bill of indictment against the applicants charging them with 'aggravated extortion', punishable by up to eight years' imprisonment under Article 323 § 2 of the Criminal Code.
The Miskolc District Court held hearings on 18 September, 11 November and 16 December 1997, 19 March, 5 May and 11 June 1998. On the latter date, the District Court convicted the applicants of extortion and sentenced them to two years' imprisonment. The execution of the sentence was suspended for four years.
On appeal, on 12 April 1999 the Borsod-Abaúj-Zemplén County Regional Court quashed the first instance decision and remitted the case to the District Court, essentially on the ground of procedural irregularities.
In the resumed proceedings before the District Court, on 29 October 1999 the applicants requested the court to postpone the hearing, which had originally been scheduled for 8 a.m. on 30 November 1999, to 10 a.m. on the same day. They claimed that, as they lived in Budapest, they could not arrive in Miskolc in time by public transport. The hearing was eventually re-scheduled for 7 March 2000.
On 24 February 2000 the Regional Court dismissed the applicants' motion for bias.
The hearings of 7 March and 5 October 2000 were adjourned since the applicants did not appear. Meanwhile, on 25 May 2000 the police unsuccessfully attempted to escort the second applicant to the courtroom.
On 24 November 2000 the Supreme Court rejected the applicants' motion that another court be appointed to hear the case.
On 20 March 2001 the District Court held a hearing. Subsequently it appointed the Budapest Forensic Medical Institute to give an opinion on the first applicant's health.
On 30 March 2001 the court ordered a telephone company to submit some information as evidence.
A further hearing took place on 7 June 2001.
A hearing scheduled for 5 February 2002 had to be postponed, apparently because of the first applicant's illness.
In reaction to the applicants' renewed motion for bias, on 7 October 2002 the Supreme Court appointed the Kazincbarcika District Court to hear the case.
A hearing scheduled by the Kazincbarcika District Court for 17 December 2002 had to be adjourned as the applicants did not appear.
On 3 February 2003 the District Court appointed a medical expert to confirm whether the first applicant's illness was such as to prevent her from appearing at the court hearings. On 31 March 2003 the expert presented his opinion in which he replied in the negative.
A hearing scheduled for 29 May 2003 had to be adjourned as the applicants did not appear.
On 16 September 2003 the second applicant was escorted by the police to the courtroom. Subsequently the court held a hearing and heard that applicant, witnesses and an expert.
On 9 October and 13 November 2003 the court held further hearings and heard the applicants, witnesses and an expert.
On the latter date the court convicted the applicants of 'infringement of personal liberty' and sentenced them to six months' imprisonment. The execution of the sentence was suspended for two years.
On 14 November 2003 both the applicants and the prosecutor appealed. The proceedings are still pending at second instance.
The applicants allege that, during the proceedings, they have not been allowed to leave the country.
On 27 December 1996 an article was published in a daily newspaper on the events of 23 September 1996. The article was based on the results of the investigation and interviews with the applicants and the first applicant's husband.
On 6 March 1997 the applicants filed an action for damages against the newspaper with the Pest Central District Court.
On 2 January 1998 the District Court requested the applicants to complete their action, which they did on 28 January 1998. A further order to complete of 30 January was complied with on 23 February 1998.
On 19 May and 25 September 1998 the court held hearings. On 2 October 1998 it ordered the first applicant to complete the pleadings.
On 28 January and 22 April 1999 the court held hearings. On the latter date it dismissed the action.
On 8 June 1999 the applicants appealed.
On 22 February and 5 October 2000 the Budapest Regional Court held hearings. On the latter date, it dismissed the appeal.
On 21 December 2000 the applicants filed a petition for review.
On 26 February 2001 the Supreme Court appointed a legal-aid lawyer for the applicants. The lawyer, being indisposed, refused the appointment on 13 March. Another lawyer was appointed on 22 March. This lawyer completed the petition on 11 April. On 3 July 2001 the Supreme Court dismissed the applicants' petition for review.
Section 2 § 1 a) of Act no. 28 of 1989 on Travelling Abroad and on Passports (“the 1989 Act”, as in force until 31 August 1998) prohibited from travelling abroad anyone against whom criminal proceedings for a deliberate offence punishable by a sentence exceeding three years' imprisonment were being pursued, and for as long as those proceedings were pending.
As of 1 September 1998, this legislation was replaced by section 16 § 1 a) of Act no. 12 of 1998 on Travelling Abroad (“the 1998 Act”). This provision, as in force until 30 June 2003, prohibited from travelling abroad anyone against whom criminal proceedings for an offence punishable by a sentence of or exceeding five years' imprisonment were being pursued, and until a final decision was taken in those proceedings.
Under section 19 § 1 a) of the same Act, the passport authority shall refuse to issue a travel document to, or withdraw it from, a person, on whom a travel ban under section 16 § 1 has been imposed.
Section 18 § 1 provides that the passport authority may – at the request of a citizen, on whom a travel ban under section 16 § 1 has been imposed – grant leave, on a ground worthy of special appreciation, to travel abroad for a definite period of time. Such leave is subject to approval by the public prosecutor or the trial judge.
From 1 July 2003, the travel ban prescribed by section 16 § 1 a) of Act no. 12 of 1998 was annulled.
